DETAILED ACTION
The communication dated 10/14/2021 has been entered and fully considered.
Claims 1-2, 10, and 15 were amended. Claims 16-17 were added. Claims 1-17 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 10/14/2021, with respect to claims 1 and 7-8 have been fully considered and are persuasive.  The 35 U.S.C. § 103 rejections of claims 1 and 7-8 have been withdrawn.
Applicant’s arguments, see pages 7-9, filed 10/14/2021, with respect to claims 2-6 and 9-15 have been fully considered and are persuasive.  The dependency objections of claims 2-6 and 9-15 have been withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, KR 20110006400 U, the closest prior art, differs from the instant claims in failing to teach a top door configured to rotate or slide to open and close the opening of the cover frame and so that, when the opening of the cover frame is opened 
Claims 7-8 and 16-17 are allowed as they are dependent upon allowed claim 1.
As for claim 2, KR 20110006400 U, the closest prior art, differs from the instant claims in failing to teach that the cover frame further includes a seating portion configured to face a lower surface of the top door when the top door is closed, and the frame injector is disposed on the seating portion to remove foreign substances on the seating portion. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by KR’400 as claimed.
Claims 3-6 and 9 are allowed as they are dependent upon allowed claim 2.
As for claim 10, KR 20110006400 U, the closest prior art, differs from the instant claims in failing to teach that the cover frame further includes a drain hole to drain the washing water collected in the cover frame. Furthermore, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the washing machine taught by KR’400 as claimed.
Claims 11-15 are allowed as they are dependent upon allowed claim 10.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711